NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-1093

                          CORNELL D.M. JUDGE CORNISH,

                                                      Plaintiff-Appellant,

                                           v.

     JOHN J. DOLL, Acting Under Secretary of Commerce for Intellectual Property
        and Acting Director of the United States Patent and Trademark Office,
              UNITED STATES PATENT AND TRADEMARK OFFICE,
          HARRY I. MOATZ, Director of Office of Enrollment and Discipline,
       and WILLIAM J. GRIFFIN, Attorney, Office of Enrollment and Discipline,

                                                      Defendants-Appellees.


      Cornell D.M. Judge Cornish, of Washington, DC, pro se.

      Sydney O. Johnson, Jr., Associate Solicitor, Office of the Solicitor, United States
Patent and Trademark Office, of Alexandria, Virginia, argued for the Director of the
United States Patent and Trademark Office. With him on the brief were Raymond T.
Chen, Solicitor, and Ronald K. Jaicks, Associate Solicitor.

Appealed from: United States District Court for the District of Columbia

Judge Richard W. Roberts
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2009-1093

                        CORNELL D.M. JUDGE CORNISH,

                                                     Plaintiff-Appellant,

                                         v.

    JOHN J. DOLL, Acting Under Secretary of Commerce for Intellectual Property
       and Acting Director of the United States Patent and Trademark Office,
             UNITED STATES PATENT AND TRADEMARK OFFICE,
         HARRY I. MOATZ, Director of Office of Enrollment and Discipline,
      and WILLIAM J. GRIFFIN, Attorney, Office of Enrollment and Discipline,

                                                     Defendants-Appellees.


                                  Judgment

ON APPEAL from the       United States District Court for the District of Columbia

in CASE NO(S).           07-CV-1719

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, LOURIE, and RADER, Circuit Judges).

                         AFFIRMED. See Fed.Cir.R.36.


                                         ENTERED BY ORDER OF THE COURT



DATED August 4, 2009                      /s/ Jan Horbaly
                                         Jan Horbaly, Clerk